Rose, J.
Plaintiff brought this suit to recover $300, the price of a comsheller. Defendants had been agents of plaintiff át Wisner, and, according to the allegations of the petition, made themselves liable to plaintiff for the sum stated by delivering a cornsheller to the purchaser thereof in violation of their contract of agency. Defendants admitted the making of the contract, but alleged, among other things, that they complied with all its terms during the time it remained in force, and that they did not violate any of its conditions or provisions. Pursuant to a peremptory instruction at the close of plaintiff’s testimony, the jury rendered a verdict for defendants. A judgment of dismissal followed, and plaintiff appeals.
Several rulings of the trial court in admitting and in excluding evidence are assailed as erroneous, but they cannot be reviewed for the reason that the bill of excep*571lions was quashed on motion of defendants at a former session of this court. The pleadings, upon investigation, do not affirmatively show any error in directing a verdict or in dismissing the case, and consequently the judgment must be
Affirmed.